Cooper, J.,
delivered the opinion of the court.
There is no error in the record. The defendant contented himself in his examination of the jury with the very general question whether any of the jurors knew of any reason why they should hot sit in the trial of the case, and thereby precluded himself from urging, in a motion for a new trial, the incompetency of the juror as to any matter which the usual examination would have disclosed. Gregg v. The State, 39 Miss. 570; Brown v. The State, 60 Miss. 447.

Judgment affirmed.